Case: 14-130   Document: 14     Page: 1    Filed: 05/05/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      IN RE PORAUTO INDUSTRIAL CO., LTD.,
     ACCUAIRE CORP. AND CHIH-HSIANG HSU,
                     Petitioners.
               ______________________

                        2014-130
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the District of Nevada in No.
2:12-cv-01859-LDG-NJK, Judge Lloyd D. George.
                 ______________________

                     ON PETITION
                 ______________________

     Before LOURIE, DYK, and REYNA, Circuit Judges.
LOURIE, Circuit Judge.
                         ORDER
    Petitioners Accuaire Corp., Porauto Industrial Co.,
Ltd., and Chih-Hsiang Hsu seek a writ of mandamus
directing the United States District Court for the District
of Nevada to dismiss the underlying patent infringement
case. Respondents Kabo Tool Company and Chih-Ching
Hsien oppose.
   In October 2012, respondents, a Taiwanese tool com-
pany and its CEO, filed suit in a federal district court in
Nevada for infringement of a U.S. patent. Petitioners,
Case: 14-130    Document: 14     Page: 2   Filed: 05/05/2014



2                        IN RE PORAUTO INDUSTRIAL CO., LTD.




also Taiwanese residents, moved for dismissal of the
complaint for lack of personal jurisdiction. The district
court denied the motion on the papers based on, among
other things, allegations that petitioners directly sold and
distributed the accused products in Nevada through a
long-standing distribution partnership with a Nevada
corporation. The district court further found that the
burden imposed on petitioners in having to litigate in
Nevada did not outweigh the interest of the United States
in protecting U.S. patents and Nevada’s interest in seek-
ing redress for harms that have taken place in that state
resulting from the alleged infringement.
    “The remedy of mandamus is a drastic one, to be in-
voked only in extraordinary situations.” Kerr v. U.S. Dist.
Court, 426 U.S. 394, 402 (1976). Accordingly, “three
conditions must be satisfied before it may issue.” Cheney
v. U.S. Dist. Court, 542 U.S. 367, 380 (2004). The peti-
tioner must show a “‘clear and indisputable’” right to
relief. Id. at 381 (quoting Kerr, 426 U.S. at 403). The
petitioner must “lack adequate alternative means to
obtain the relief” it seeks. Mallard v. U.S. Dist. Court,
490 U.S. 296, 309 (1989); Cheney, 542 U.S. at 380; Kerr,
426 U.S. at 403. And “even if the first two prerequisites
have been met, the issuing court, in the exercise of its
discretion, must be satisfied that the writ is appropriate
under the circumstances.” Cheney, 542 U.S. at 381.
    Petitioners have not met this standard. Based on the
arguments in the papers, we are not prepared to issue a
writ of mandamus to disturb the district court’s ultimate
conclusion that jurisdiction over the petitioners in Nevada
would be reasonable and fair. Nor have petitioners ex-
plained why any argument concerning a lack of jurisdic-
tion cannot be meaningfully reviewed on appeal after
final judgment. Thus, petitioners have also failed to
establish that they lack an alternative means to obtain
the relief they seek. See Bankers Life & Cas. Co. v. Hol-
land, 346 U.S. 379, 383 (1953) (“[I]t is established that
Case: 14-130     Document: 14    Page: 3    Filed: 05/05/2014



IN RE PORAUTO INDUSTRIAL CO., LTD.                           3



the extraordinary writs cannot be used as substitutes for
appeals . . . even though hardship may result from delay
and perhaps unnecessary trial[.]”).
      Accordingly,
      IT IS ORDERED THAT:
      The petition for a writ of mandamus is denied.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s26